          Case 2:21-cv-01126-TLN-JDP Document 25 Filed 08/19/21 Page 1 of 2


 1       Peter Gibbons (CBN: 196169)
         Suite E
 2       1805 North Carson Street
         Carson City, NV 89701-1216
 3       Telephone: 775-434-1856
         LawDr1@lawdr.us
 4       Attorney for Plaintiffs.
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
                               SACRAMENTO DIVISION
10
11       Austin M. Higley, Kyle J. Clark, and     ) Case No: 2:21-CV-01126-TLN-JDP
         Ryan D. Clark                            )
12                                                )
                                                  ) Notice of Plaintiffs' Dismissal
13                    Plaintiffs,                 )
                                                  )
14                                                )
                            vs.                   )
15                                                )
         CALIFORNIA STATE                         )
16                                                )
         UNIVERSITY; et al.; and John and         )
17       Jane Does I-V,                           )
                                                  )
18                                                )
                       Defendants.                )
19                                                )
20
                                    NOTICE OF PLAINTIFFS' DISMISSAL
21
               COMES NOW the Plaintiffs, by and through their undersigned attorney of
22
         record, who hereby dismiss this action, without prejudice, pursuant to the provision of
23
         Fed.R.Civ.P. 41(a)(1)(i) that provides a plaintiff may dismiss an action without a court
24
         order by filing a notice of dismissal before an opposing party servers either an answer
25
         or a motion for summary judgment.
26
               Respectfully submitted,
27
               This, August 19, 2020
28


     2 Notice of Dismissal                       Page 1 of 2            Case No. 2:21-CV-01126
     3
     4
         Case 2:21-cv-01126-TLN-JDP Document 25 Filed 08/19/21 Page 2 of 2


 1
 2
 3                  ________________________________
                    Peter Gibbons
 4                  Attorney for Plaintiffs
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     2 Notice of Dismissal               Page 2 of 2        Case No. 2:21-CV-01126
     3
     4
